Case 3:17-CV-OO461-REP Document 468 Filed 04/16/19 Page 1 of 1 Page|D# 12313

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LULA WILLIAMS, et al.,

Plaintiffs, :
v. : CivilActionNo.3:17-cv-00461 (REP)
BIG PICTURE LOANS, LLC, et al.,

Defendants.

M

 

For good cause shown, this Court hereby grants Plaintiffs’ Consent Motion for Extension
of the Deadline for TranDotCom Filing. It is hereby ordered that TranDotCom Solutions, LLC,
in accordance with the requirements outlined in the Court’s March 13, 2019 Order (ECF No.
416), shall segregate and preserve the data for production and file a pleading certifying the same
on or before April 19, 2019.

It is so ORDERED.

/S/ /?£/'

Robert E. Payne
Senior United States District Judge

Richmond, Virginia.
Date: Ap;ili 15:“, 2019.

